Citation Nr: 0010729	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970 and from February 1988 to August 1989.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 1996 rating decision by the Pittsburgh, 
Pennsylvania RO.  This case was before the Board in May 1998 
when it was remanded for additional development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  The veteran has been diagnosed 
as having PTSD.  His service personnel records show that he 
served a 14-month tour of duty in Vietnam as a utilities 
service mechanic.  Evidence on file shows that the veteran 
has made various allegations of service stressors.  
Specifically, during a September 1996 VA examination, he 
alleged: exposure to mortar attacks in Quang Tri; seeing 
eight Marines killed by a grenade on the road from Da Nang to 
the beach; and involvement in mine sweeps in the area around 
Quang Tri where his construction battalion was working.  
During a March 1997 personal hearing, he testified that he 
"got mortar attacked at Quang Tri" the night he arrived in 
Vietnam.

In a May 1998 Remand, the Board directed the RO to request a 
comprehensive statement from the veteran containing as much 
detail as possible regarding the who, what, where, and when 
as to each of the putative stressors that he alleges he was 
exposed to in service.  The veteran was to provide specific 
details of the claimed stressors such as dates, places, 
detailed descriptions of events, and identifying information 
concerning any other individuals involved in the events 
including their full names, rank, units of assignment, or any 
other identifying detail.  Thereafter, the RO was to forward 
the information of record regarding the veteran's service in 
Vietnam (including copies of his service personnel records, a 
listing of alleged stressors, and any other records relevant 
to the PTSD claim) to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), and 
request that organization to investigate and attempt to 
verify the alleged stressors.

The evidence of record indicates that the veteran did not 
respond to the RO's August 1998 request for a comprehensive 
statement regarding the alleged stressors.  In December 1998, 
the RO forwarded the veteran's service personnel records to 
USASCRUR; however, the RO did not provide USASCRUR with a 
summary of the veteran's alleged stressors.  In a March 1999 
letter, USASCRUR responded to the RO, noting that the RO's 
"correspondence did not provide any stressors."

In the judgment of the Board, another attempt should be made 
to verify the veteran's alleged service stressors.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
entire claims file and prepare a summary 
of the veteran's stressors, which 
includes the unit(s) in which the veteran 
served in Vietnam, dates, places, and 
detailed descriptions of events.  This 
summary, and all associated documents 
including service personnel records, 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(formerly ESG).  They should then be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors.  All records obtained should 
be associated with the claims folder.

2.  Thereafter, if the stressors are 
verified, arrangements should be made to 
have the veteran examined by a Board of 
two psychiatrists in order to ascertain 
the nature of the veteran's psychiatric 
disability and the proper diagnosis(es) 
thereof to specifically include whether 
or not the veteran has PTSD.  All special 
tests and studies, to include 
psychological testing, should be 
accomplished if the examiners feel it is 
warranted.  If PTSD is diagnosed, the 
examiners should state for the record the 
specific stressors relied upon to support 
the diagnosis.  The examination and the 
report thereof should be in accordance 
with DSM-IV.  The claims folder must be 
provided to and reviewed by the examiners 
prior to completing their report.

3.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


